EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended June 30, 2007 June 30, 2006 Consolidated income before provision for income taxes $331 $245 Fixed charges: Interest 1 624 500 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 Total fixed charges 626 502 Earnings available for fixed charges $957 $747 Ratio of earnings to fixed charges 1.53 1.49 1 Components of interest expense are discussed in the “Interest Expense” section of “Item 2., Management’s Discussion and Analysis”.
